AFFIRMED and Opinion Filed October 20, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00701-CR

              RICHARD DOUGLAS MCCUTCHEON, Appellant
                               V.
                   THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 2
                            Dallas County, Texas
                     Trial Court Cause No. F-1571547-I

                        MEMORANDUM OPINION
                    Before Justices Schenck, Smith, and Garcia
                             Opinion by Justice Smith
      Pursuant to a plea agreement, appellant Richard Douglas McCutcheon

pleaded guilty to possession of child pornography, a third degree felony. The trial

court found the evidence supported the plea, deferred adjudication, and placed

appellant on community supervision. Subsequently, the State filed a motion to

adjudicate guilt and revoke community supervision based on violation of seven

conditions. Appellant pleaded true and made a judicial confession to violation of all

seven conditions. The trial court found appellant violated all seven conditions,

adjudicated guilt, and sentenced appellant to eight years in prison. In five issues,

appellant alleges the trial court abused its discretion by revoking his community
supervision for failing to (1) avoid persons of disreputable or harmful character, (2)

pay supervision fees as directed, (3) complete community service hours, (4) pay a

sex offender fee of $5.00 per month to the sex offender fund, and (5) comply with

all directives and instructions provided by the registered sex offenders treatment

provider or its staff. We affirm the trial court’s judgment.

       We review an order revoking community supervision for an abuse of

discretion. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006). A single

violation of a probation condition is sufficient to support a trial court’s decision

revoking probation. See Garcia v. State, 387 S.W.3d 20, 26 (Tex. Crim. App. 2012).

A plea of true, standing alone, is sufficient to support revocation of community

supervision. See Cole v. State, 578 S.W.2d 127, 128 (Tex. Crim. App. [Panel Op.]

1979); see also Foley v. State, No. 05-18-01268-CR, 2020 WL 2745250, at *1 (Tex.

App.—Dallas May 27, 2020, pet. ref’d). Thus, in order to prevail on appeal, the

defendant must successfully challenge all of the findings that support the revocation

order. Silber v. State, 371 S.W.3d 605, 611 (Tex. App.—Houston [1st Dist.] 2012,

no pet.).

       The record shows that appellant pleaded true to violating seven conditions of

his community supervision: (c), (j), (l), (u), (w), (x), and (aa). His plea, standing

alone, is sufficient to support revocation of community supervision. See Garcia,

387 S.W.3d at 26; Cole, 578 S.W.2d at 128. Moreover, because appellant has not

challenged each violation supporting the trial court’s decision to revoke community

                                         –2–
supervision and adjudicate guilt, we must affirm the trial court’s judgment.1 See

Olabode v. State, 575 S.W.3d 878, 880–81 (Tex. App.—Dallas 2019, pet. ref’d); see

also Phillips v. State, No. 05-16-00850-CR, 2017 WL 2875522, at *2 (Tex. App.—

Dallas July 6, 2017, no pet.) (mem. op., not designated for publication). We overrule

appellant’s five issues and affirm the trial court’s judgment.




                                                      /Craig Smith/
                                                      CRAIG SMITH
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
200701F.U05




   1
       Appellant did not challenge conditions (u) and (aa) relating to viewing and possessing pornography.

                                                   –3–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

RICHARD DOUGLAS                              On Appeal from the Criminal District
MCCUTCHEON, Appellant                        Court No. 2, Dallas County, Texas
                                             Trial Court Cause No. F-1571547-I.
No. 05-20-00701-CR          V.               Opinion delivered by Justice Smith.
                                             Justices Schenck and Garcia
THE STATE OF TEXAS, Appellee                 participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered October 20, 2021




                                       –4–